PER CURIAM.
Joseph Davis appeals from the judgment of the trial court convicting him of two counts of first-degree statutory sodomy following a bench trial. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would *407have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Supreme Court Rule 84.16(b) (2018).